                                        '.\�
      Case 1:21-cv-00989-NONE-JLT Document
                                          =
                                             D1S7:
                                               10 Filed 07/21/21 Page 1 of 3
                                     c}h     ��       PRO HAC VICE APPLICATION,
                                  !iJ.             ECF  REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT
                                  ti                    TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                S
                                                           PROPOSED ORDER



 JESSE CORDERO,                                                         Case No.: 1:21-CV-00989-NONE-JLT
                     Plaintiff,

 vs.

 TRJCAM INDUSTRIES, INC. and DOES I to 50,

                     Defendants.



          I, Steven M. Klaczynski

 attorney for TRICAM INDUSTRIES INC.

 hereby petition for admission to practice Pro Hae Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:                       McVey & Parsky. LLC

 Address:                         30 North LaSalle Street, Suite 2100

 City:                            Chicago

 State:                           IL____ ZIP Code: �60�6'-=0=2 _____________
                                  .....

 Voice Phone:                     (312) 551-2130

 FAX Phone:                       {312) 551-2131

 Internet E-mail:                 s mk@mcveyparsky-law.com

 Additional E-mail:

 I reside in City:                                                  rk_______ State:
                                  =ln=d=ia-n._.H""""e""'a=d"""P"""a__                  IL
Case 1:21-cv-00989-NONE-JLT Document 10 Filed 07/21/21 Page 2 of 3
Case 1:21-cv-00989-NONE-JLT Document 10 Filed 07/21/21 Page 3 of 3




   July 20, 2021
